OPINION — AG — (1) WHETHER THE HOLDER OF A VALID COMMERCIAL MINNOW DEALERS LICENSE MAY SEINE FOR MINNOWS IN THE RED RIVER, BETWEEN THE 90TH MERIDIAN AND THE MOUTH OF THE NORTH FORK, DEPENDS UPON EACH FACTUAL SITUATION, CONSIDERING THE DISCUSSION OF TITLE TO THE BED OF THE RED RIVER SET FORTH IN THIS OPINION. (2) IF A PRIVATE INDIVIDUAL OWNS THE BED OF THE RED RIVER FROM THE MEDIAL LINE TO THE NORTH BANK, BETWEEN THE 98TH MERIDIAN AND THE MOUTH OF THE NORTH FORK, THEN SUCH INDIVIDUAL MAY OR MAY NOT PERMIT ANOTHER PERSON TO COME UPON SAID PRIVATE PROPERTY AND HE MAY EXERT SUCH RIGHTS REGARDING HIS PROPERTY AS ANY OTHER PRIVATE INDIVIDUAL MAY DO UNDER LAW. CITE: 29 O.S. 1961 829 [29-829] (LEE COOK)